DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-7, and 9-13 are currently pending in the application.
Acknowledgement is made of cancellation of claims 3 and 8.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “wall is located upstream of the blower” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  

the “wall being formed of a porous material having an open porous structure in which pores are interconnected to form fine channels” as claimed in claim 13 must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-7, and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “the porous material is sufficiently air-permeable” in line 10. The term “sufficiently air-permeable” is a relative term which renders the claim indefinite. Said term is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered “sufficiently air-permeable” to artisan AA will not necessarily be considered “sufficiently air-permeable” to artisan BB.

Claim 4 calls for the limitation “the wall formed from the porous material is configured to attenuate sound waves with a frequency between 20 Hz and 20 kHz” which limitation is indefinite as the limitation merely recites a use without any active, positive steps delimiting how this use is actually practiced. The structural attribute(s) of the wall formed from the porous material that provides sound waves attenuation at the frequency above are not specified. See MPEP 2173.05(q).

 Claims 2, 4-7, and 9-10 are indefinite for their dependency on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is in improper dependent for by virtue of depending on cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almori (US 20070066208 A1).

Regarding claim 1:
Almori discloses an apparatus for thermally conditioning an air flow for a motor vehicle (Fig. 4, [0020]), comprising: 
at least one heat exchanger #4; 
an air blower #96 for blowing a pressurized air flow towards said exchanger (as shown by arrows); 
a conditioning housing #1 for directing the pressurized air from said blower towards said heat exchanger (as seen in Fig. 4); 
at least one outlet (either one of #26 and #32) for distributing the conditioned air in the passenger compartment of said vehicle ([0031]); and 
at least one wall #70 formed from a porous material ([0080]),
wherein the porous material is sufficiently air-permeable to serve as an air intake (#70 is clearly permeable, and clearly serves as an air intake by virtue of defining the air intake of the heat exchanger, from the blower #96), and 
wherein the wall #70 is covered by an air-impermeable film #46 on an outer face (see Fig. 4).

Regarding claim 4:
Almori further discloses wherein the wall formed from the porous material is configured to attenuate sound waves with a frequency between 20 Hz and 20 kHz (by virtue of wall #70 designed for sound damping, the system will inherently provide some level of sound damping to sound waves with a frequency between 20 Hz and 20 kHz).

Regarding claim 7:
Almori further discloses wherein said at least one wall #70 is located downstream of said blower in the flow direction of said air flow (see at least Fig. 4).

Regarding claim 9:
Almori further teaches wherein the sound absorbing wall #70 is covered by a water-impermeable film on an inner face (see [0051] & [0081]). 

Regarding claim 13:
Almori discloses an apparatus for heating, ventilation and/or air conditioning (HVAC) for a passenger compartment of a motor vehicle (Fig. 4, [0020]), comprising: 
at least one heat exchanger #4; 
an air blower #96 for blowing a pressurized air flow towards said exchanger (as shown by arrows); 
a conditioning housing #1 for directing the pressurized air from said blower towards said heat exchanger (as seen in Fig. 4); 
at least one outlet #26 & #32 for distributing the conditioned air in the passenger compartment of said vehicle ([0031]); and 
at least one wall (one of #70, #72, and #74) delimiting an air intake duct #10, the wall being formed of a porous material having an open porous structure in which pores are interconnected to form fine channels for passage of the pressurized air ([0080]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almori (US 20070066208 A1).

Regarding claim 2:
Almori discloses all the limitations, except for wherein the porosity of said porous material is greater than 0.8.

Nonetheless, Almori clearly discloses that the porosity of said porous material can be modified in order to achieve better performances ([0085]).

This is strong evidence that modifying the porosity of the porous material would produce predictable result (e.g. better attenuation performance).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Almori with the porosity of said porous material being greater than 0.8.

One of ordinary skills would have recognized that doing so would have maximized the sound damping effect of the wall.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almori (US 20070066208 A1) in view of Kobayashi (US 8474574 B1).

Regarding claim 5:
Almori discloses all the limitations, except for wherein said wall comprises at least one stiffening rib.

In the same field of endeavor, Kobayashi teaches a wall #31 formed from a porous material (col. 10, L 7-12), wherein said wall comprises at least one stiffening rib #17 (see at least Fig. 11).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Almori with the wall comprising at least one stiffening rib as taught by Kobayashi.

One of ordinary skills would have recognized that doing so would have provided increased the sound absorbing capacity of the wall as suggested by Kobayashi (col. 1, L 18-25).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almori (US 20070066208 A1) in view of Huff (US 7281605 B2).

Regarding claim 10:
Almori discloses all the limitations, except for wherein said wall is a multilayer wall formed by the superposition of an inner layer of porous material, an air-impermeable film, and an outer layer of porous material. 

In the same field of endeavor, Huff teaches a porous material wall being a multilayer wall formed by the superposition of an inner layer of porous material (#18 in chamber #13B), an air-impermeable film #15 (col. 3, L 39-40), and an outer layer of porous material (#18 in chamber #13C). 

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Almori with the wall comprising the aforementioned configuration as taught by Huff.

One of ordinary skills would have recognized that doing so would have provided increased the sound absorbing capacity of the wall as suggested by Huff (col. 5, L 17-21).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almori (US 20070066208 A1) in view of Zybarth (DE 102005027566 B4).

Regarding claim 11:
Almori discloses an apparatus for heating, ventilation and/or air conditioning (HVAC) for a passenger compartment of a motor vehicle (Fig. 4, [0020]), comprising: 
at least one heat exchanger #4; 
an air blower #96 for blowing a pressurized air flow towards said exchanger (as shown by arrows); 
a conditioning housing #1 for directing the pressurized air from said blower towards said heat exchanger (as seen in Fig. 4); 
at least one outlet #26 & #32 for distributing the conditioned air in the passenger compartment of said vehicle ([0031]); and 
at least one wall (formed by #70, #72, and #74) delimiting an air intake duct #10, the wall being formed of a porous material having a plurality of open and/or closed pores ([0080] & [0085]).

Almori does not disclose wherein the wall has at least two zones of different porosity. 

Nonetheless, Almori recognizes that the walls may be substituted for improve performance (see [0085]).

In the same field of endeavor, Zybarth teaches that the porosity of a porous material is a result effective variable that can be optimized by routine experimentation ([0042]).

Since it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Almori with the wall having at least two zones of different porosity.

One of ordinary skills would have recognized that doing so would have provided a specific flow resistance to the air though the wall; thereby, maximizing the sound damping effect of the wall as suggested by Zybarth ([0042] & [0036]).

Regarding claim 12:
Almori as modified discloses all the limitations.
The limitation “wherein the wall is produced by thermoforming the wall using different compression levels to form the at least two zones of different porosity and varying levels of thickness of the wall” is directed to the process of making the apparatus, and the patentability of a product does not depend on its method of production. Since the product in the product-by-process claim of the applicant is the same as that of the prior art by Almori as modified, the claim is unpatentable even if the prior product was made by a different process (see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Response to Arguments
Applicant's arguments filed on 08/02/2022, have been fully considered.

Applicant argument with respect to the rejection of claim 1 under 102 by the prior art by Zybarth is moot, and amended claim 1 has been rejected under a new ground. See 102 section above for more details.

With respect to claim 13, applicant submitted that there is no correspondence between the wall #90 and at least element 70. 

The examiner outlines that claim 13 does not require correspondence between elements. Rather, claim 13 requires that the wall delimiting an air intake duct being formed of a porous material having an open porous structure in which pores are interconnected to form fine channels for passage of the pressurized air. As illustrated in the rejection of claim 13 above, element #70 defines a wall that delimits the air intake duct #10, and element #70 is made of pores. Inherently, the pores of element #70 are interconnected fluidly as air in element #70 is capable of travelling from one pore to another. Accordingly, the examiner rejection of claim 12 is maintained.

With respect to the rejection of claim 11, applicant submitted that Almori fails to disclose or suggest "at least one wall delimiting an air intake duct, the wall being formed of a porous material having an open porous structure in which pores are interconnected to form fine channels for passage of the pressurized air". This argument is directed to matter not contemplated by the claim. 

Applicant further submitted with respect to claim 11 that Almori also fails to disclose or suggest "at least one wall delimiting an air intake duct, the wall being formed of a porous material having a plurality of open and/or closed pores, said wall having at least two zones of different porosity"; and that one of ordinary skill in the art, applying common sense, would not look to the purported combination of Almori and Zybarth to arrive at the claimed invention, because neither reference has any suggestion or motivation to arrange the wall of the air conditioning apparatus with a porous material as claimed.

This argument is not persuasive because Almori discloses all the limitations of claim 11, with the exception that the wall has at least two zones of different porosity. 

Nonetheless, Almori recognizes that the walls may be substituted for improve performance (see [0085]). Furthermore, the prior art recognizes that the porosity of a porous material for noise attenuation is a result effective variable that can be optimized by routine experimentation (see at least Zybarth [0042]).

Accordingly, the examiner maintains the position that modifying the porosity characteristic of Almori remains within the level of an ordinary skill artisan, with the benefit of maximizing the sound damping effect of the wall as suggested by Zybarth ([0042] & [0036]).

All the claims in this application have been rejected as being either anticipated or unpatentable over the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763